Leach, J.,
— It appears by the suggestion that Michael R. Budash and Biago Warnero were found guilty of misbehaving themselves in the office of school director, and were disqualified by order of court from holding office. Before the order of court removing them was filed, Warnero and Budash were reelected. An appeal was taken from the order, and the Supreme Court affirmed the order finding the guilt of the defendants, Warnero and Budash, and set forth as follows (Throop Borough School Directors, 298 Pa. 453):
“We are only called upon by the single assignment of error presented to determine whether the court had lost its power to condemn the appellants when found to have violated the obligations imposed upon directors by the School Code, and made the subject of legal complaint during the first term of service. The court in banc correctly decided that the directors had forfeited their right to act. Since their term had expired, its order to remove them for the balance of that in which the misconduct appeared could not be in fact enforced, nor had it authority to appoint substitutes for those reelected, to act for a period after the ending of the original terms. But if Budash and Warnero became disqualified to serve as school directors for five years by reason of the decree, and were, therefore, ineligible to act as their' own successors, the further right to serve must be determined by quo warranto proceedings.”
From the above it appears that the defendants, Warnero and Budash, who were served by the writ in this case, should be removed by order following this writ of quo warranto so that a legal record may be made in this case.
Now, July 8,1931, as suggested by the writ in this case, defendants, Michael Budash and Biago Warnero, having forfeited their right to act as School Directors of the Borough of Throop, are each removed from his office of school director, and Ralph Muto and August Ollendick, heretofore appointed in their places, shall serve for the unexpired terms as set forth in a previous order of court.
From William A. Wilcox, Scranton, Pa.